Citation Nr: 0304143	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for uveitis of the 
right eye with cataract, postoperative intraocular lens 
implant, currently rated as 30 percent disabling.

2.  Entitlement to a higher initial evaluation for active 
iritis of the right eye, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from January 1976 to November 
1984.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The RO has substantially complied with the requirements 
of the Veterans Claims Assistance Act of 2000.

2.  The veteran has had several disabilities in her service-
connected right eye, including uveitis, cataract, and status 
as postoperative intraocular lens implant, but there is no 
evidence of enucleation or serious cosmetic defect in the 
right eye.

3.  The veteran also currently has active iritis in the right 
eye.

4.  The veteran's nonservice-connected left eye corrected 
vision is 20/20. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected uveitis of the right eye 
with cataract, postoperative intraocular lens implant, have 
not been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.383, Part 4, 
including § 4.84a, Diagnostic Codes 6000, 6029 (2002). 

2.  The criteria for a higher initial evaluation in excess of 
10 percent for the veteran's service-connected active iritis 
of the right eye have not been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.383, Part 4, including § 4.84a, Diagnostic Code 6000 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that the RO has 
substantially complied with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 
Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; 
see also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). After reviewing this law, the 
Board finds that the veteran will not be prejudiced by its 
consideration of her claims, insofar as the RO has already 
met all notice and duty to assist obligations to her. 

In this regard, the veteran has been notified through 
correspondence, including the September 1999 decision letter, 
the May 2000 statement of the case, and the May 2002 
supplemental statement of the case, of the regulatory 
provisions pertaining to her claims.  These documents and 
others (including October 1998 correspondence) have also 
served to inform the veteran of the evidence considered in 
connection with her claim, the evidence necessary to 
substantiate her claim on appeal, and of the delegation of 
responsibility between the veteran and VA with regard to 
obtaining relevant evidence.  The Board further notes that 
the relevant medical records, including extensive 
documentation of the veteran's current eye disabilities and 
treatment, have been obtained for the claims file.  There 
does not appear to be any outstanding evidence that must be 
obtained to adjudicate this claim, and the veteran has not 
identified any relevant evidence that is missing and should 
be obtained.  To this end, the Board observes that although 
the veteran submitted an April 2001 Social Security 
Administration (SSA) decision awarding disability for her eye 
problems, she also reported that the SSA noted the ability to 
make its determination based upon copies of VA and private 
treatment records that are already included in the veteran's 
claims file.  Accordingly, the Board finds that it does not 
need to obtain copies of the medical records utilized by the 
SSA for this appeal, as these records would only be 
duplicative of the evidence already of record.  Moreover, the 
veteran was afforded new VA examinations in October 1998, May 
2000, May 2001 and September 2001.  The veteran was also 
given the opportunity for a hearing on this matter, which she 
declined in writing in July 2000.  Under these circumstances, 
therefore, the Board concludes that the VCAA's notice 
requirements, as well as its obligations regarding record 
development, have been duly satisfied.

The evidence for review in this case includes: the veteran's 
service medical records; VA treatment records dated from 
approximately January 1985 to September 1999; VA examination 
reports dated in May 1985, October 1998, May 2000, May 2001 
(with June 2001 addendum), and September 2001; private 
treatment records from several sources, dated from 
approximately March 1992 to January 2001; and written 
statements and argument provided by the veteran and her 
representative.  The Board has carefully reviewed, considered 
and weighed the probative value of all of the relevant 
evidence of record, especially in light of its application to 
binding VA law regarding eye disabilities.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disability.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disability requires review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  
For an increased rating claim, the primary concern is the 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The medical evidence indicates that the veteran first sought 
treatment for right eye problems during service.  A February 
1982 record classified the problem as persistent uveitis of 
the right eye, showing slow, gradual improvement.  Her 
separation examination report listed visual acuity for the 
right eye at 20/50 (with corrected vision at 20/30), and at 
20/70 for the left eye (with corrected vision at 20/20).  
This report also recorded a diagnosis of cataract of the 
right eye.  

A VA examination in May 1985 revealed 20/40 visual acuity for 
the right eye (with corrected vision at 20/30) and 20/30 
visual acuity for the left eye (with 20/20 corrected vision).  
The examiner confirmed right eye uveitis and cataract 
diagnoses.

By rating decision released in August 1985, the veteran was 
service-connected for uveitis of the right eye with posterior 
subcapsular cataract, at a 10 percent evaluation under 
38 C.F.R. § 4.84a, Diagnostic Codes (DC) 6000-6028, effective 
from October 1984.  

VA treatment records show hospitalization in May 1986 for 
phacoemulsification of the right eye cataract without 
intraocular lens.  A late June 1986 VA outpatient treatment 
report showed corrected visual acuity at 20/40 for the right 
eye.  

In a December 1986 rating decision, the RO granted a 100 
percent temporary total evaluation (TTE) for the veteran's 
hospitalization, effective from May 13, 1986, through June 
30, 1986, per 38 C.F.R. § 4.30.  The RO also granted an 
increased rating of 30 percent for the veteran's service-
connected right eye, effective from July 1986, under DC 6028-
6029, finding that the veteran's condition warranted a 30 
percent evaluation for aphakia.  

The veteran requested an increased evaluation for her 
service-connected right eye disability in August 1997.  This 
is one of the claims now pending on appeal before the Board.  

VA treatment records show that the veteran was hospitalized 
for another right eye surgery in April 1998, when she 
underwent an intraocular lens implant revision.  A later 
April 1998 VA record showed trace cells of uveitis/iritis in 
the anterior chamber of the right eye.  
In a June 1998 rating decision, the RO assigned another 100 
percent TTE period for the April 1998 hospitalization, 
effective from April 24, 1998 until May 30, 1998.  

A July 1998 VA record documented treatment for extensive head 
and right eye pain after YAG laser capsulotomy, and noted 
possible elevated intraocular pressure.

In September 1998, the veteran contested the length of the 
TTE recovery period as assigned in the June 1998 rating 
decision.  

In a September 1999 rating decision, the RO extended the 100 
percent temporary total evaluation period from April 24, 
1998, through July 31, 1998.  The RO continued the veteran's 
30 percent evaluation for uveitis of the right eye with 
cataract, postoperative intraocular lens implant, rated under 
DC 6000-6029, effective from August 1998.  The RO, however, 
also assigned a separate 10 percent evaluation for active 
iritis in the right eye, under DC 6000, effective from April 
24, 1998.  This decision also denied the veteran's October 
1998 claims for service connection for a psychiatric disorder 
secondary to her right eye problems, and for entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU).

A January 2000 private treatment note reported complaints of 
photophobia and double vision due to intraocular pressure.  
The physician indicated that these symptoms would likely 
improve in the future.  Vitreous deposits in the right eye 
were also documented.

In May 2000, the veteran filed her notice of disagreement 
with the RO's September 1999 rating decision.  She also filed 
for service connection for several other right eye disorders, 
including as secondary to her previously service-connected 
right eye disabilities.  

A May 2000 VA examination revealed a diagnosis of glaucoma, 
and the examiner opined that the veteran's stereoscopic 
vision loss could be related to her aphakic status for 12 
years after the removal of her right eye cataract and lack of 
utilization of superimposed images.  He indicated that 
further evaluation was necessary.  (Concurrent private 
medical reports associated with the claims file also note a 
glaucoma diagnosis.)  The examiner also found the veteran to 
have vitreous detachment with a central floater.  Corrected 
vision was 20/60 in the right eye, and measured at 20/40 in 
the left eye.

A May 2001 VA examination report stated that corrected vision 
in the right eye was 20/40 and was 20/25 in the left eye.  
The examiner noted vitreous floaters in the right eye upon 
clinical evaluation.  He also noted that the left eye was 
"entirely normal" upon evaluation.  He opined that the 
medicines used to control the veteran's uveitis were known to 
raise intraocular pressure.  Additionally, a May 2001 visual 
field test was normal, with the examiner negating optic nerve 
damage based upon its results.  A June 2001 addendum to this 
report noted that there was no medical basis for photophobia, 
as the veteran demonstrated normal pupil reaction without any 
active uveitis.

A September 2001 VA examination report indicated that there 
were no signs of glaucomatous changes in the optic discs, and 
the examiner concluded that the veteran did not have glaucoma 
causing a loss of central vision or visual field.  The 
examiner instead opined that the veteran's problems with loss 
of central vision or visual field were related to an 
intraocular pressure problem, as well as uveitis.  Corrected 
vision was measured at 20/20 in both the right and left eyes.

In a November 2001 rating decision, the RO granted the 
veteran's psychiatric disorder and TDIU claims, as well as 
basic eligibility for Dependents' Educational Assistance 
benefits.  The RO denied service connection, including as 
secondary to the veteran's previously service-connected right 
eye disabilities, for the veteran's claimed right eye 
disorders of primary open angle glaucoma with optic nerve 
damage, photophobia, double vision, posterior vitreous 
detachment and epiretinal membrane formation.  None of the 
aforementioned claims are currently on appeal before the 
Board.    

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.), lesser extents of visions, particularly perception of 
objects, hand movements or counting fingers at distances less 
than 3 feet (.91 m.), being considered of negligible utility.  
38 C.F.R. § 4.79.

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  38 C.F.R. § 4.84a, DC  6070.  A higher 40 
percent rating is warranted only if there is an anatomical 
loss of the eye and visual acuity in the other eye is 20/40 
or better.  38 C.F.R. § 4.84a, DC 6066.

Most importantly, the Board notes that any increase in 
impairment in the nonservice-connected left eye after the 
initial rating will be disregarded in evaluating a claim for 
an increased rating for the service-connected right eye.  See 
Villano v. Brown, 10 Vet. App. 248, 250 (1997).  In this 
regard, the Board recalls that the veteran's left eye 
corrected vision was measured at 20/20 at the May 1985 VA 
examination, immediately prior to the August 1985 initial 
grant of service connection, and that other concurrent 
treatment reports noted the same left eye vision finding (and 
in no case reported a finding greater than 20/40, as 
necessary to consider an increased evaluation for the 
service-connected right eye disabilities).

Here, the veteran is currently in receipt of a 30 percent 
evaluation for service-connected uveitis of the right eye 
with cataract, postoperative intraocular lens implant, as 
rated under 38 C.F.R. § 4.84a, DC 6000-6029.  DC 6000 
provides that uveitis can be rated from 10 to 100 percent 
under the criteria for impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, 
combining an additional 10 percent during the continuance of 
active pathology, with 10 percent being the minimum rating 
during active pathology.  See 38 C.F.R. § 4.84a, Part 4.  
(The Board notes that the veteran is already in receipt of 
this additional 10 percent rating for active pathology, 
logged as a separate 10 percent evaluation under 38 C.F.R. 
§ 4.84a, DC 6000, for active iritis in the right eye.)  DC 
6029, on the other hand, provides a minimum 30 percent rating 
when there is aphakia in one or both eyes.  See 38 C.F.R. 
§ 4.84a, Part 4.  Accordingly, the veteran has been assigned 
this minimum 30 percent rating.  

The Board notes, however, that service connection is not in 
effect for the veteran's left eye.  As stated, VA regulations 
provide that when only one eye's disability is service-
connected, the maximum evaluation for total loss of vision 
for that eye is 30 percent, unless there is enucleation (per 
DC 6066, 40 percent available), serious cosmetic defect (a 
separately ratable condition under VA regulations) or 
confirmed blindness in both the service-connected and 
nonservice-connected eyes (per 38 C.F.R. § 3.383(a)(1).  See 
38 C.F.R. § 4.80.  Having examined all of the medical 
evidence of record, the Board finds no right eye enucleation 
or serious cosmetic defect in that eye, nor documentation of 
blindness in both eyes.  (Indeed, left eye corrected vision 
is 20/20.)  Accordingly, the veteran is already in receipt of 
the maximum possible evaluation currently available to her 
for service-connected right eye disabilities.  See 38 C.F.R. 
§ 4.84a.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  The preponderance of the 
evidence, however, is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also acknowledges the potential applicability of an 
extraschedular evaluation in this case, pursuant to 38 C.F.R. 
§ 3.321(b)(1).  As noted earlier in this decision, however, 
the veteran was granted TDIU in November 2001 (effective in 
October 1998), based upon her newly service-connected 
psychiatric disability (as secondary to her service-connected 
right eye disabilities), and also in consideration of the 
right eye disabilities addressed in this appeal.  Therefore, 
a discussion of possible extraschedular evaluation in this 
decision is not necessary.  


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for uveitis of the right eye with cataract, 
postoperative intraocular lens implant, is denied.

Entitlement to a higher initial evaluation for active iritis 
of the right eye is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

